

	

		III

		109th CONGRESS

		1st Session

		S. RES. 170

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 13, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Hagel, Mr. Nelson of

			 Nebraska, Mr. Akaka,

			 Mr. Alexander, Mr. Allard, Mr.

			 Allen, Mr. Baucus,

			 Mr. Bayh, Mr.

			 Bennett, Mr. Biden,

			 Mr. Bingaman, Mr. Bond, Mrs.

			 Boxer, Mr. Brownback,

			 Mr. Bunning, Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Graham, Mr. Grassley,

			 Mr. Gregg, Mr.

			 Harkin, Mr. Hatch,

			 Mrs. Hutchison, Mr. Inhofe, Mr.

			 Inouye, Mr. Isakson,

			 Mr. Jeffords, Mr. Johnson, Mr.

			 Kennedy, Mr. Kerry,

			 Mr. Kohl, Mr.

			 Kyl, Ms. Landrieu,

			 Mr. Lautenberg, Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Mr. Lott, Mr.

			 Lugar, Mr. Martinez,

			 Mr. McCain, Mr.

			 McConnell, Ms. Mikulski,

			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of

			 Florida, Mr. Obama,

			 Mr. Pryor, Mr.

			 Reed, Mr. Roberts,

			 Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Sarbanes, Mr. Schumer,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Warner, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Relative to the death of J. James Exon,

		  former United States Senator for the State of Nebraska.

	

	

		Whereas

			 J. James Exon served in the United States Army Signal Corps from 1942–1945 and

			 in the United States Army Reserve from 1945–1949;

		Whereas J. James Exon served as Governor of the State of

			 Nebraska from 1971–1979;

		Whereas J. James Exon served the people of

			 Nebraska with distinction for 18 years in the United States Senate where he was

			 a proponent of a strong national defense and knowledgeable source on

			 geopolitical matters;

		

	

		That the Senate has heard with profound

			 sorrow and deep regret the announcement of the death of the Honorable J. James

			 Exon, formerly a Senator from the State of Nebraska.

		That the

			 Secretary of the Senate communicate these resolutions to the House of

			 Representatives and transmit an enrolled copy thereof to the family of the

			 deceased.

		That when the

			 Senate adjourns today, it stand adjourned as a further mark of respect to the

			 memory of the Honorable J. James Exon.

		

